Citation Nr: 9932465	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A.§ 1151 
(West 1991 & Supp. 1997) for additional disability resultant 
from VA hospitalization and treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had active service from January 1951 to July 
1953.  This is an appeal from an August 1995 rating action by 
the VA Regional Office, Sioux Falls, South Dakota, which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for anterior spinal artery stenosis.  The case was initially 
before the Board of Veterans' Appeals (Board) in September 
1998 when it was remanded to obtain all volumes of the 
veteran's VA medical records.  The records were obtained and 
have been associated with the claims file.  In June 1999 the 
Board obtained an opinion from a VA medical expert.  Later in 
June 1999 the Board referred the opinion to the veteran's 
representative for review and comment.  The veteran's 
representative responded in September 1999.  The case is 
again before the Board for further appellate consideration.


REMAND

The record indicates that the veteran incurred acute 
transverse myelitis at C6 - C7 of the cervical spine cord 
from a vascular insult following a viral syndrome or 
autoimmune phenomenon, while hospitalized by the VA from 
August 27 to September 20, 1991.  This caused incomplete 
quadriplegia with loss of bowel and bladder function.

A June 1997 opinion of a VA physician was obtained by the 
regional office.  The physician indicated that signs of 
paresis had been present as early as September 17, 1991, and 
there was a failure to make the diagnosis until September 20, 
1991.  It was stated that there was a failure to examine the 
veteran on September 19, 1991 and that there was no 
documentation that nurses or aids notified a physician or 
anyone else of neurologic deterioration.  It was indicated 
that early treatment with steroids and possibly Cytoxan could 
in some patients result in reversal of paresis and/or 
paralysis according to current medical literature.

Following issuance of a May 1998 supplemental statement of 
the case and after the veteran's records were transferred to 
the Board during that month, the veteran's representative 
submitted a June 1998 medical opinion by Craig N. Bash, M.D., 
who reviewed the claims file and the June 1997 VA physician's 
opinion.  Dr. Bash concluded that the veteran did suffer 
additional disability as a result of treatment at the VA 
medical center:  Anterior spinal artery stenosis with loss of 
anal and bladder sphincter control.

In his June 1999 opinion, the VA medical expert indicated 
that he did not agree with Dr. Bash that the anterior spinal 
artery stenosis resulted from the August 27 to September 20, 
1991, VA hospitalization.  He indicated that the correct 
statement was that the anterior spinal artery stenosis 
occurred during that period of hospitalization.  He further 
indicated that he disagreed with the VA physician and Dr. 
Bash that the use of steroids and possibly Cytoxan could have 
had a beneficial effect.  He stated that those treatment 
modalities were helpful in transverse myelitis but not 
anterior spinal artery syndrome as the veteran had.

In his September 1999 response, the veteran's accredited 
representative indicated that the veteran had not waived 
initial regional office consideration of the June 1998 
statement by Dr. Bash under the provisions of 38 C.F.R. 
§ 20.1304(c).  The representative further requested that the 
veteran be afforded an opportunity to have a hearing in 
connection with his appeal.  There was also submitted a July 
1999 statement by Dr. Bash in which he indicated his opinion 
was the same as his previous opinion in June 1998.  He also 
indicated that it was likely that the veteran received 
suboptimal care at the VA medical center which delayed an 
accurate diagnostic evaluation treatment being promptly made.  
He stated that that would definitely increase the risk that 
any underlying neurological or vascular problems would 
progress to a more severe state.

In view of the foregoing, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be contacted and 
asked to advise whether he wishes a 
hearing in connection with his appeal.  
If so, one should be scheduled for him.

2.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the June 1998 opinion by Dr. 
Bash, the June 1999 opinion by the VA 
medical expert, and the July 1999 
statement by Dr. Bash.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





